       Case 1:18-cv-01236-KBM-JHR Document 1 Filed 12/31/18 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO



UNITED STATES oF AMERICA,

                    Plaintiff,

                                                                   Civ. No. l:18-cv-1236

$3,160.00 rN UNITED STATES CURRENCy,

                    Defendant-in-rem.


                       VERIFIED COMPLAINT FOR FORFEITURE INREM

        Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forfeiture Actions, and alleges as follows:

                                             I,RE OI.. TIIE   ACTIo\

        1.          This is a civil action to forfeit and condemn to the use and benefit ofthe United

States of America property involved in violations of the Controlled Substances Act and I 8

U.S.C. $ 1952 that is subject to forfeiture pursuant to 21 U.S.C. $ 881(a)(6) and l8 U.S.C

$ e8 I (a)(1)(c).

                                           DEFENDANT 1N,RE,l,

        l.      The defendant /z rem consists ofthe following:

                      i.    Three thousand One hundred and Sixty ($3,160.00) in United States

        Cunency, (hereafter referred to as "Defendant Currency'').


        2.      The Defendant Currency was seized by the Drug Enforcement Administration on

August 26, 2018, in the District of New Mexico.
         Case 1:18-cv-01236-KBM-JHR Document 1 Filed 12/31/18 Page 2 of 6



          3.       The Defendant Currency is now, and during the pendency ofthis action will be, in

the   jurisdiction of this Court.

                                        JURISDICTIoN AND VENUE

          5.       The United States District Court for the District of New Mexico has subject

matterjurisdiction under 28 U.S.C. $g 1345, 1355(a) and 1356.

          6.       Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

$$ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this    district. Upon the filing of this complaint, the Defendant Currency

will   be arrested by execution of a Wanant     for Anest In Rem in the District of New Mexico.

                                                   FACTs

          7.       On Augusl24, 2018, Drug Enforcement Administration (DEA) Special Agent

Perry reviewed an Amtrak Train Passenger Name Record (PNR) in the names of Lorenzo

Maximo and Yazrneen Lopez, who had purchased one-way tickets from Los Angeles, Califomia

to Wichita, Kansas in the amount of $372.00 in cash. The tickets were purchased on August 23,

2018,36 minutes prior to the Amtrak Train departure at 6:00 p.m. The PRN reflected travel in

the coach section ofthe Amtrak Train number four.

          8.       On August 24,2018 Special Agent Perry approached Maximo and Lopez during

the regularly Amtrak Train stop in Albuquerque. Special Agent Perry conducted a consensual

search of     Maximo's and Lopez's carry-on duffel bag and backpack for contraband and revealed

no contraband. Maximo said that he had ajob interview the following day, Saturday, August 25,

201 8   at l0:00 a.m. and that they may be retuming to Califomia the following day. Maximo did

not have appropriate clothing with him for his job interview. Maximo and Lopez continued with

their trip.
       Case 1:18-cv-01236-KBM-JHR Document 1 Filed 12/31/18 Page 3 of 6



        9.       On August 26, 2018, Special Agent Perry encountered Maximo and Lopez at the

Amtrak Train Station in Albuquerque, New Mexico. Maximo and Lopez made their trip from

California to Wichita, Kansas on August 25, 2018 and on August 26,2018 in less than 24 hours

purchased their retum tickets to Califomia and paid   $   1,033.00 in cash.

        10.      When Agent Perry presented his DEA badge to Maximo and Lopez he identified

himself as a police officer. Maximo and Lopez consented to questioning. Maximo told Special

Agent Perry his interview went excellent and that the company he interviewed with "Buffalo"

gave him something to work on. Maximo confirmed that the company he interviewed with paid

for his retum ticket in cash.

        I   1.   After receiving permission from Maximo and Lopez, Special Agent Perry

searched their carry-on backpacks and the bedroom for contraband which were negative.

        12.      Special Agent Perry noticed a large bulge in the lower abdomen of Maximo, and

was denied permission to search his person. After Maximo refused the instruction of a pat down,

Special Agent Perry handcuffed Maximo in order to conduct the pat down of his person while

Maximo resisted. During the pat down search of Maximo's person large bundles of money were

exposed on Maximo's waist, lower abdomen and inside of his socks.

        13.      Maximo disclosed to Agent Perry that Lopez was concealing loose bundles of

money in the socks that she was wearing.

       14.       Special Agent informed Maximo and Lopez that the money that they had

concealed on their person was being seized as proceeds from illegal narcotics. Special Agent

Perry and TFO S. Chavez filled out a personal property receipt of the United Sates Currency and

provided Maximo and Lopez with a copy.
       Case 1:18-cv-01236-KBM-JHR Document 1 Filed 12/31/18 Page 4 of 6



                                            FIRS.I CLAIM FoR RELIEF

            15.   The United States incorporates by reference the allegations in paragraphs I

through 14 as though fully set forth.

            16.   Title 21, United States Code, Section 881(a)(6) subjects to forfeiture "[a]ll

moneys, negotiable instruments, securities, or other things of value furnished or intended to be

fumished by any person in exchange for a controlled substance or listed chemical in violation                of

this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter."

        17.       Defendant Currency was fumished, or intended to be fumished, in exchange for a

controlled substance, or constitutes proceeds traceable to such an exchange, or was used or

intended to be used to facilitate a violation of the Controlled Substances Act and is thus subject

to forfeiture to the United States pursuant to 21 U.S.C. $ 881(aX6).

                                          SrcoND CL.{Iu FoR RELTEF

        18.       The United States incorporates by reference the ailegations in paragraphs I

through 14 as though fully set forth.

        I   9.    Title l8 U.S.C.      g 981(a)( t )(C) provides, in part, for the forfeiture   of any properry,

real or personal, which constitutes or is derived from proceeds traceable to an offense

constituting a "specific unlawful activity" (SUA) as defined in l8 U.S.C. g 1956(c)(7), or

conspiracy to commit such offense.

        20.       1   8   U.S.C $ 1952 prohibits interstate and foreign travel or transportation with the

intent to   (l) distribute the proceeds of any unlawful activity; (2) commit any crime of violence to

further any unlawful activity; or (3) otherwise promote, manage, establish, carry on, or facilitate
       Case 1:18-cv-01236-KBM-JHR Document 1 Filed 12/31/18 Page 5 of 6



the promotion, management, establishment, or carrying on, or any unlawful activity. Unlawful

activity is defined in l8 U.S.C. g 1952(b).

        21.        Defendant Currency is the proceeds ofa violation of 18U.S.C. $   lg52oristhe
proceeds traceable to subh property and, is thus subject to forfeiture to the United States pursuant

to l8 U.S.C.   $   981(aXlXC).

        WHEREFORE: Plaintiff seeks arrest of Defendant Currency and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the claimants and any Unknown

claimants to the Defendant currency, costs and expenses of seizure and ofthis proceeding, and

other proper relief.




                                                      Respectfu lly submitted,

                                                      JOHN C. ANDERSON
                                                      Acting United States Attomey


                                                      STEPHEN R. KOTZ
                                                      Assistant U.S. Attomey
                                                      P.O. Box 607
                                                       Albuquerque, NM 87103
                                                      (50s) 346-7274
       Case 1:18-cv-01236-KBM-JHR Document 1 Filed 12/31/18 Page 6 of 6



                                  28 U.S.C. $ 1746      Df,cLAR{rroN


       I am a Special Agent with the Drug Enforcement Administration who has read the

contents   ofthe Complaint for Forfeiture   1z   Rez to which this Declaration is attached; and the

statements contained in the complaint are true to the best of my knowledge and belief.

       I declare under penalty ofpe4'ury and the laws ofthe United States of America that this

Declaration is true and conect, except as to matters stated on information and belief, and as to

those matters I believe them to be true.



        our"o.   lL- it-   Zo t 0
                                                  J        ^^L
                                                                   w,
                                                           . Perry, Special Agent
                                                                     Administration
